Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	Applicant provides a new abstract which has been approved by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant amends the claims by providing the allowable subject matter which were indicated in a non-final office action, mailed Jan 6, 2022. Note that claims 10-12 are allowed and claims 2, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE the amended claim 1, applicant cancelled the allowable subject matter of claim 2 and incorporated into claim 1. Therefore, the amended claim 1 is now allowed. Romero ‘083 does not teach or suggest “the flexible, non-elastic strap is connected with the at least one end to the object, while the elastic element is connected with at least one side end to the non-elastic strap at a first distance from the at least one end of the non-elastic strap, which handle further comprises at least one carrying part adapted to be held by the caregiver and located on the non-elastic strap at a second distance from the at least one end of the non-elastic strap being larger than the first distance, wherein the handle is movable between the retracted position and the carrying position, whereby in the retracted position the non-elastic strap is at least partly folded between the at least one end of the non-elastic strap and the at least one side end of the elastic element due to spring force of the elastic element, while in the carrying position, the non-elastic strap is at least pulled tight between the at least one end of the non-elastic strap and the at least one side end of the elastic element against spring force of the elastic element.”  

RE claims 10-12, the claims have been allowed. Applicant also provides new dependent claims 13-21 to depend on independent claims 7 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/PAUL T CHIN/Primary Examiner, Art Unit 3651